DETAILED ACTION
Election/Restrictions
Claims 4, 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2022.

Claim Objections
Claim 7 is objected to because of the following informalities:  “the liquid discharge unit” lacks antecedent basis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what is meant by this claim. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton et al. (2012/0242744).

 	Regarding claim 1, Sutton teaches a liquid discharge apparatus comprising:
a first absorbent member (fig. 8, item 10) extending in a discharge region (fig. 3, region showing medium 36) to which a discharge unit (fig. 3, item 34) capable of discharging a liquid (fig. 3, drops) onto a medium (fig. 3, item 36) discharges liquid, and configured to be capable of accepting the liquid discharged from the discharge unit (compare figs. 3, 8);
a second absorbent member (fig. 8, item 50) arranged spaced apart from the first absorbent member to accept liquid flowed out from the first absorbent member when the liquid discharge apparatus is inclined from a posture for use of the liquid discharge to a predetermined direction (see fig. 8); and
a positioning portion (fig. 8, corner of platen 42 between absorbent 10 and absorbent 50) configured to position the second absorbent member at a position spaced apart from the first absorbent member (see fig. 8).

 	Regarding claim 2, Sutton teaches the liquid discharge apparatus according to claim 1, further comprising a cover portion (fig. 8, unlabeled thicker sidewalls accommodating second absorbent 50) configured to prompt an outflow of the liquid to the second absorbent member by covering a part of the first absorbent member where the liquid flows out when the liquid discharge apparatus is inclined to the predetermined direction (see 112 rejection).

 	Regarding claim 3, Sutton teaches the liquid discharge apparatus according to claim 1, wherein the first absorbent member and the second absorbent member are spaced apart from each other via a passage of the liquid (fig. 8, item 46a), and the passage is narrower on a side of the first absorbent member than on a side of the second absorbent member (embodiment of fig. 7B).

 	Regarding claim 5, Sutton teaches the liquid discharge apparatus according to claim 1, further comprising a promoting member stacked on a lower surface of the first absorbent member, and configured to promote diffusion of the liquid in the first absorbent member (see fig. 8, note that absorbent 10 has two layers. For purposes of the rejection, the top of the two layers is being taken to be the first absorbent, and the bottom of the two layers is being taken to be the promoting member).

 	Regarding claim 6, Sutton teaches the liquid discharge apparatus according to claim 5, further comprising a waste liquid tank configured to store a waste liquid of the liquid, and the promoting member includes a portion directed to a flow passage
communicating with the waste liquid tank.

 	Regarding claim 7, Sutton teaches the liquid discharge apparatus according to claim 1, further comprising the liquid discharge unit (see fig. 3).

 Regarding claim 8, Sutton teaches the liquid discharge apparatus according to claim 1, further comprising a platen member (fig. 8, item 42) configured to support a sheet at a position facing the discharge unit, wherein the first absorbent member extends in a widthwise direction of the sheet while being supported by the platen member (see figs. 3, 6-8).

 	Regarding claim 9, Sutton teaches the liquid discharge apparatus according to claim 8, wherein the platen member includes a cover portion configured to suppress an outflow of the liquid from an upper surface of the end portion of the first absorbent member by covering the upper surface (see fig. 8, Note thick ends of platen member 42 that retain liquid within platen, thereby suppressing an outflow of liquid).

 	Regarding claim 12, Sutton teaches the liquid discharge apparatus according to claim 8, further comprising a promoting member stacked on a lower surface of the first absorbent member, and configured to promote diffusion of the liquid in the first absorbent member (see fig. 8, note that absorbent 10 has two layers. For purposes of the rejection, the top of the two layers is being taken to be the first absorbent, and the bottom of the two layers is being taken to be the promoting member).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton in view of Ozaki et al. (2011/0074872).

 	Regarding claim 13, Sutton teaches the liquid discharge apparatus according to claim 12. Ozaki does not teach a waste liquid tank configured to store a waste liquid of the liquid, wherein the promoting member includes a portion hanging down toward a flow passage communicating with the waste liquid tank. Ozaki teaches this (Ozaki, see fig. 10, Note first absorbent member 45, waste liquid tank 35 with second absorbent member 69 and promoting member 49b hanging down toward flow passage 59 communicating with the waste liquid tank). It would have been obvious to one of ordinary skill in the art at the time of invention to add a waste liquid tank and connect the tank in the manner disclosed by Ozaki to the device disclosed by Sutton because doing so would allow for drainage of waste liquid from the first liquid absorber to extend life of the first liquid absorber while also allowing for removal and/or replacement of the waste liquid tank. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853